DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 7 as amended have been considered but are not persuasive or are moot because the arguments apply to new limitations.
	Applicant amended Claims 1 and 7 to add the limitations of “...a stationary mold, a movable mold configured to be clamped when brought into contact with the stationary mold; a gate provided in the stationary mold...”  and that a support mechanism comprising a support member “provided in the movable mold...”  Applicant argues that the prior art references used in the 35 U.S.C. §103 rejection, Saito (US 6,439,871) and Yoshikawa (US 2001/0046822), alone or combined does not disclose, teach, or suggest every element of Claims 1 and 7.(Applicant Arguments/Remarks dated June 2, 2022 pp. 6-7).
	Examiner answers that while applicant arrives at this conclusion based on the new amendments, however, it appears that the primary reference for these claims, Saito, does meet these added limitations and that the support member provided in the movable mold is disclosed by Yoshikawa as previous. See rejections below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 6,439,871) in view of Yoshikawa (US 2001/0046822) both as of record  and further in view of Kayahara (JP2002-036306A).
Regarding Claim 1, Saito discloses a molding apparatus (abs) comprising:
a stationary mold (Fig. 1 Col. 5 ll. 31-33 stationary die – 11);
a movable mold configured to be clamped when brought into contact with the stationary mold (Fig. 4 Col. 8 ll. 5-7 ...the movable die – 12 is advanced relative to the stationary die – 11 to close and clamp the die body – 10). 
a gate provided in the stationary mold (Figs. 1, 2 Col. 7 ll. 26-28 gate hole – 211 and the centering hole – 212 are formed on the first surface member – 21 attached to the stationary die -11), the gate being configured to fill a plasticized raw material into an injection molding space (Fig. 1 Col. 5:ll.41-46 gate – 10B cavity – 10A: opening at the central portion of the cavity forms the gate) in which two intermediate base materials are set (Fig. 3 Col.7:l.26 surface members – 21 and 22), one of the intermediate base materials comprising a hole portion (Fig. 1 Col.5:ll.23-25: first surface member – 21 laminated onto one side of the valve body – 23 has a gate hole – 211 for a gate – 10B),  
a holder unit which is configured to position the two intermediate base materials in the injection molding space opposite to each other (Fig. 3 Col. 9:ll. 58-62 centering pins – 112 and 134); and 
a support mechanism comprising a pressing surface (Fig. 1 Col. 6:ll. 9-13 spring – 43 slide shaft – 42 stationary-side advancing plate – 41 to be pressed onto the stationary die plate – 312) configured to make the hole portion adjacent to the gate by pressing the two intermediate base materials positioned in the injection molding space toward a periphery of the gate (Fig. 4 Col. 8:ll 15-19; Col. 8:ll 20-26 first and second surface members – 21 and 22 are sandwiched; molten resin is injected from the gate – 10B  to the cavity – 10A,  molten resin bumps into the second surface member – 22 through the gate hole – 211 of the first surface member – 21) 
wherein the plasticized raw material filled from the gate passes through the hole portion and is formed as an intermediate layer between the two intermediate base materials (Fig. 4 Col.8:ll 27-36  the molten resin having formed the channel between the first and the second surface members – 21 and 22 advances between the first and the second surface members – 21 and 22).
However, Saito does not disclose that the injection molding space that is filled with a plasticized raw material is surrounded by a first molding surface and a second molding surface and in which two intermediate base materials are set, the gate being provided along the first molding surface,
and while Saito discloses that the support member comprises a pressing surface, however, this is provided on the stationary mold and not on the movable mold nor does it comprise  a  pressing surface configured to make the hole portion adjacent to the gate project from the second molding surface.
Yoshikawa discloses a resin molding manufacturing method and apparatus (abstract) that has a mold having a fixed mold provided with a gate and movable mold (Fig. 2 paragraph [0077] mold – 1 fixed mold – 2 gate – 2a movable mold – 3) and also discloses two intermediate base materials (electromagnetic shielding textile sheet) which are set (Fig. 15 paragraphs [0077] electromagnetic shielding textile sheets – 11) and which are surrounded by a first molding surface and a second molding surface (Fig. 2 paragraph [0077] sheet is extended through a space between the fixed mold – 2 and the movable mold – 3 (in a cavity – 7 of the mold -1)), 
with a gate being provided along the first molding surface with the base material comprising a hole portion (Figs. 2, 5 paragraphs [0077] [0109]: injection-molded resin body – 12 is provided with a through hole – 13 covered with the electromagnetic shielding textile sheet – 11; the resin molding manufacturing apparatus uses a mold – 1 having a female mold  2 or fixed mold – 2  provided with a gate – 2a).
However, while Yoshikawa further discloses a support member, this is provided in the stationary mold (Figs. 2, 5  paragraphs [0077] [0109]  fixed mold – 2 which is a female mold – 2 ) and comprising a pressing surface (Fig. 6 paragraph [0124] protrusible member – 2b capable of being protruded toward the male mold – 3)  configured to make the hole portion adjacent to the gate (See Fig. 5) by projecting from the second molding surface and pressing base material positioned in the injection molding space toward a periphery of the gate (Fig. 6 paragraph [0119] through hole – 13 is formed in the injection –molded resin body – 12 by the protrusible member – 2b).
[AltContent: textbox (Fig. 5)]
    PNG
    media_image1.png
    507
    423
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    257
    334
    media_image2.png
    Greyscale
                    
[AltContent: textbox (Fig. 6)]
	
	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure of Saito to incorporate Yoshikawa whereby in an injection molding apparatus with a gate configured to fill a plasticized raw material into an injection molding space and in which two intermediate base materials are set with one of the intermediate base materials comprising a hole portion and a support member as in Saito and  configured to make the hole portion adjacent to the gate by projecting from the second molding surface, as disclosed in Yoshikawa,  with the pressing of the two intermediate base materials as in Saito, positioning it in the injection molding space toward a periphery of the gate. 
These modifications would be advantageous to one with ordinary skill in the art because:
first, the presence of an injection molding space surrounded by a first and second molding surface where the intermediate materials are set would allow the materials being formed to be held in a slack state or in a moderately tensioned state during the filling by the gate (paragraph [0078]) and 
second, the use of a support member configured to make the hole portion adjacent to the gate by projecting from the second molding surface would provide resiliency, thus preventing any breakages and creases that could form around the hole of the base materials (paragraph [0125]).
	 However, Yoshikawa does not disclose or teach that the support mechanism comprising a support member is provided in the movable mold.
	Kayahara teaches a valve gate type molding device with a stationary mold and a movable mold (Fig. 1 abs stationary mold – 1 movable mold - 2) which is designed to form an improved through hole of a disc as a molded product (Fig. paragraphs [0003] [0020] movable core block – 63 has a cavity forming convex portion – 64 protruding toward the fixed mold – 1 side) where a support mechanism comprising a support member is provided in the movable mold (Fig. 1 paragraph [0021] cylindrical pressing pin – 71 is supported on the movable core block – 63 so as to be movable in the mold opening/closing direction by a slider bearing – 72)  
	This support member acts as part of a pressing surface configured to make the hole portion adjacent to the gate (Fig. 2 paragraph [0022] gate – 31 pressing pin – 71 protrudes into the product cavity – 3 guide recess -73 which is brought into contact, so that the protrusion – 37 of the valve portion – 35 is engaged when the mold is closed). See Fig. 2 below.
				  
    PNG
    media_image3.png
    832
    606
    media_image3.png
    Greyscale

				
It would have been obvious to modify the combination of Saito and Yoshikawa  whereby a molding apparatus comprising a stationary mold and movable mold configured to be clamped when brought in to contact with the stationary mold with two intermediate base materials on of which comprises a hole portion is modified with a support mechanism comprising a support member provided in the movable mold with a pressing surface configured to make the hole portion adjacent to the gate, as taught by Kayahara. 
One with this ordinary skill would be motivated because with this support mechanism comprising a support member (pressing pin) on the movable mold side, it is possible to reliably prevent the pressing pins from being inclined or misaligned due to the pressure of the resin when in the closed state. This improves the accuracy of the hole portion formed in the center of the product by the support member (pressing pin) (paragraph [0031]).                                         
			


Regarding Claim 2, the combination of Saito, Yoshikawa and Kayahara disclose all the limitations of Claim 1 and Saito further discloses 
that the size of the gate, a size of the hole portion, and a size of the pressing surface are set to satisfy W1</=W2</=W3, 
where W1 is the size of the gate, W2 is the size of the hole portion (Fig.4 8:7-10 cavity – 10A having larger configuration than the laminated molding – 2 by the advancement amount of the slide die – 13 is formed inside the die body – 10;  8:29-31  forcing first and second surface member to form and expand the channel) which inherently meets the relative sizes of  W1</=W2)  and W3 is the size of the pressing surface (Fig. 4 Col. 8 l.9 slide die – 13) which inherently meets the limitation as to the relative sizes of W1</=W2</=W3. 
Additionally, the claimed apparatus is met because the claimed sizes (gate relative to hole, etc.) are directed at how the claimed apparatus is used, rather than structural features of the claimed invention.

Regarding Claim 3, the combination of Saito, Yoshikawa and Kayahara disclose all the limitations of Claim 1 and Saito further discloses that the pressure applied on the two intermediate base materials from the pressing surface and a flow pressure of the plasticized raw material, which flows through the gate when the plasticized raw material is filled into the injection molding space, are set to satisfy F1<F2, 
where F1 is the pressure applied on the two intermediate base materials, and F2 is the flow pressure of the plasticized raw material (14:57-60 the injection pressure can be set low, thereby largely decreasing the damage applied to the surface member).  
Additionally, the claimed apparatus is met because the claimed pressures are directed at how the claimed apparatus is used, rather than structural features of the claimed invention.

2.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 6,439,871) in view of Asanuma (US 2014/0339732) and further in view of Yoshikawa (US 2001/0046822) all of record and Kayahara (JP2002-036306A).
Regarding Claim 7, Saito as disclosed in Claim 1 above, 
teaches a molding apparatus (abstract) comprising:
a stationary mold (Fig. 1 Col. 5 ll. 31-33 stationary die – 11); and a movable mold which is clamped when brought into contact with the stationary mold (Fig. 4 Col. 8 ll. 5-7 ...the movable die – 12 is advanced relative to the stationary die – 11 to close and clamp the die body – 10)
a holder unit, which is able to position the two intermediate base materials in the injection molding space opposite to each other (Fig. 3 Col. 9:58-62 centering pins – 112 and 134); and 
a support mechanism comprising a pressing surface (Fig. 1 Col. 6:9-13 spring – 43 slide shaft – 42 stationary-side advancing plate – 41 to be pressed onto the stationary die plate – 312) for making the hole portion adjacent to the gate by pressing the two intermediate base materials positioned in the injection molding space toward a periphery of the gate (Fig. 4 Col 8:ll 15-19; Col 8:ll 20-26 first and second surface members – 21 and 22 are sandwiched; molten resin is injected from the gate – 10B  to the cavity – 10A,  molten resin bumps into the second surface member – 22 through the gate hole – 211 of the first surface member – 21) 
wherein the plasticized raw material filled from the gate passes through the hole portion and is formed as an intermediate layer between the two intermediate base materials (Fig. 4 Col. 8:ll 27-36  the molten resin having formed the channel between the first and the second surface members – 21 and 22 advances between the first and the second surface members – 21 and 22).  
However, Saito does not disclose an accommodation unit which is able to accommodate a plurality of types of intermediate base materials nor a conveyance apparatus configured to convey the intermediate base materials via a heating apparatus configured to heat the intermediate base materials. 
Asanuma discloses a molding system (abs) comprising: 
an accommodation unit which is able to accommodate a plurality of types of intermediate base materials including an intermediate base material (Fig. 1 paragraphs [0028] [0030] storage section – 11 configured to be able to store a plurality of thermoplastic prepregs – 100).
Moreover, Asanuma further discloses a heating apparatus configured to heat the intermediate base materials (Fig. 1 paragraph [0028] heating device – 13 which are identical to the heaters – 3a, 3b in Fig. 1 of the instant invention) and a conveyance apparatus configured to convey the intermediate base materials accommodated in the accommodation unit to the molding apparatus via the heating apparatus (Fig. 1 paragraph [0032] thermoplastic prepregs – 100 can be successively conveyed in there vertical attitude from the storage section – 11 to the heating device – 13…conveying device – 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Saito with Asanuma,  whereby a molding unit which uses two intermediate materials comprising a hole portion wherein the plasticized raw material filled from the gate passes through the hole portion and forms an intermediate layer between the two intermediate base materials 
to further include the apparatus or molding die of Asanuma which would provide an accommodation unit able to accommodate a plurality of types of intermediate base materials.  
This would be an improvement because in this way a plurality of thermoplastic prepregs can be successively conveyed in a vertical attitude from storage section – 11 of thermoplastic prepregs – 100 the heating device – 13 and mold device – 14 (paragraph [0032]).
However, neither Saito nor Asanuma disclose that the gate for filling a plasticized raw material is surrounded by a first molding surface and a second molding surface and in which two intermediate base materials are set, is provided in the stationary mold
nor does Saito disclose that one of the intermediate base materials comprises a hole portion.
Yoshikawa discloses a resin molding manufacturing method and apparatus (abstract) that has a mold having a fixed mold provided with a gate and movable mold (Fig. 2 paragraph [0077] mold – 1 fixed mold – 2 gate – 2a movable mold – 3) and a gate for filling a plasticized raw material (Fig. 3 paragraph [0082] a resin is injected through the gate – 2a of the fixed mold – 2 into the cavity – 7) and which is surrounded by a first molding surface and a second molding surface (Fig. 2 paragraph [0077] sheet is extended through a space between the fixed mold – 2 and the movable mold – 3 (in a cavity – 7 of the mold -1)), and where two intermediate base materials (electromagnetic shielding textile sheet) is set (Fig. 15 paragraphs [0077] electromagnetic shielding textile sheets – 11) 
 with a gate being provided along the first molding surface with one of the intermediate base materials comprising a hole portion (Fig. 5 paragraphs [0106] [0109]: injection-molded resin body – 12 is provided with a through hole – 13 covered with the electromagnetic shielding textile sheet – 11; the resin molding manufacturing apparatus uses a mold – 1 having a female mold – 2 or fixed mold – 2  provided with a gate – 2a).
However, while Yoshikawa further discloses a support member, this is provided in the stationary mold  (Figs. 2, 5  paragraphs [0077] [0109]– fixed mold – 2 which is a female mold – 2 ) and comprising a pressing surface (Fig. 5 paragraph [0111] protrusible member – 2b capable of being protruded toward the male mold – 3)  (See Fig. 5 above) by projecting from the second molding surface and pressing base material positioned in the injection molding space toward a periphery of the gate (See Fig. 6 above paragraph [0119] through hole – 13 is formed in the injection –molded resin body – 12 by the protrusible member – 2b).
and comprising a pressing surface (Fig. 5 paragraph [0111] protrusible member – 2b capable of being protruded toward the male mold – 3)  configured to make the hole portion adjacent to the gate (See Fig. 5) by projecting from the second molding surface and pressing base material positioned in the injection molding space toward a periphery of the gate (See Fig. 6 paragraph [0119] through hole – 13 is formed in the injection –molded resin body – 12 by the protrusible member – 2b See Figs. 5 and 6 above)
It would have been obvious to have modified Saito and Asanuma to incorporate Yoshikawa whereby in an injection molding system comprising an accommodation unit with a gate configured to fil a plasticized raw material into an injection molding space and in which two intermediate base materials are set with one of the intermediate base materials comprising a hole portion
would include the injection molding space which is surrounded by a first molding surface and a second molding surface, the gate being provided along the first molding surface, as disclosed by Yoshikawa, and in which the two intermediate base materials of Saito are set, and
a support member as in Saito, but configured to make the hole portion adjacent to the gate by projecting from the second molding surface, as disclosed in Yoshikawa,  and pressing the two intermediate base materials of Saito, positioning in the injection molding space toward a periphery of the gate. 
These modifications would be advantageous to one with ordinary skill in the art because:
first, the presence of an injection molding space surrounded by a first and second molding surface where the intermediate materials are set would allow form the materials to be held in a slack state or in a moderately tensioned state during the filling by the gate (paragraph [0078]) and 
second, the use of a support member configured to make the hole portion adjacent to the gate by projecting from the second molding surface would provide resiliency, thus preventing any breakages and creases that could form around the hole of the base materials (paragraph [0125]).
	However, Yoshikawa does not disclose or teach that the support mechanism comprising a support member is provided in the movable mold.
	Kayahara teaches a valve gate type molding device with a stationary mold and a movable mold (Fig. 1 abs stationary mold – 1 movable mold - 2) which is designed to form an improved through hole of a disc as a molded product (Fig. paragraphs [0003] [0020] movable core block – 63 has a cavity forming convex portion – 64 protruding toward the fixed mold – 1 side) where a support mechanism comprising a support member is provided in the movable mold (Fig. 1 paragraph [0021] cylindrical pressing pin – 71 is supported on the movable core block – 63 so as to be movable in the mold opening/closing direction by a slider bearing – 72)  This support member acts as part of a pressing surface configured to make the hole portion adjacent to the gate (Fig. 2 paragraph [0022] gate – 31 pressing pin – 71 protrudes into the product cavity – 3 guide recess -73 which is brought into contact, so that the protrusion – 37 of the valve portion – 35 is engaged when the mold is closed). See Fig. 2 above.
It would have been obvious to modify the combination of Saito and Yoshikawa  whereby a molding apparatus comprising a stationary mold and movable mold configured to be clamped when brought in to contact with the stationary mold with two intermediate base materials on of which comprises a hole portion is modified with a support mechanism comprising a support member provided in the movable mold with a pressing surface configured to make the hole portion adjacent to the gate, as taught by Kayahara. 
One with this ordinary skill would be motivated because with this support mechanism comprising a support member (pressing pin) one the movable mold side, it is possible to reliably prevent the pressing pins from being inclined or misaligned due to the pressure of the resin when in the closed state. This improves the accuracy of the hole portion formed in the center of the product by the support member (pressing pin) (paragraph [0031]).                                         

Regarding Claim 8, the combination of Saito, Asanuma, Yoshikawa and Kayahara disclose all the limitations of Claim 7  and Saito further discloses that the size of the gate, a size of the hole portion, and a size of the pressing surface are set to satisfy W1</=W2</=W3, where W1 is the size of the gate, W2 is the size of the hole portion (Fig.4 Col. 8:ll 7-10 cavity – 10A having larger configuration than the laminated molding – 2 by the advancement amount of the slide die – 13 is formed inside the die body – 10;  8:29-31  forcing first and second surface member to form and expand the channel) which inherently meets the relative sizes of  W1</=W2)  and W3 is the size of the pressing surface (Fig. 4 8:9 slide die – 13) which  meets the limitation as to the relative sizes of W1</=W2</=W3. 

Regarding Claim 9, the combination of Saito, Asanuma, Yoshikawa and Kayahara disclose all the limitations of Claim 7  and Saito further discloses that the pressure applied on the two intermediate base materials from the pressing surface and a flow pressure of the plasticized raw material, which flows through the gate when the plasticized raw material is filled into the injection molding space, are set to satisfy F1<F2, where F1 is the pressure applied on the two intermediate base materials, and F2 is the flow pressure of the plasticized raw material (Col. 14 ll. 57-60 the injection pressure can be set low, thereby largely decreasing the damage applied to the surface member).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712